Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-7, 17-18, 20, 22-24, 26, 29-33, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) abstract ideas as indicated by in-line comments, below. This judicial exception is not integrated into a practical application for reasons indicated by in-line comments, below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons indicated by in-line comments, below.
1. A method comprising:
receiving, at least hourly and over a predetermined monitoring period of time of at least one half day, energy consumption data from one or more electricity and/or gas meters associated with a property comprising one or more devices comprising larger devices and/or smaller devices (does not integrate into a practical application because insignificant extra-solution activity and generally linking the use of the judicial exception to a particular technological environment or field of use; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality);
(does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality);
retrospectively determining, in the received energy consumption data, one or more positive energy consumption variations indicative of switching on of one or more of the devices and/or one or more negative energy consumption variations indicative of switching off of one or more of the devices (abstract; mathematical concepts; mathematical calculations);
identifying one or more events associated with the devices, based on the determined variations, by matching one or more positive variations with one or more negative variations (abstract; mathematical concepts; mathematical calculations, and mental processes; judging or evaluation);
classifying the identified events into predetermined sub-categories associated with the devices, based on the energy consumption data and the context information data (abstract; mental processes; judging);
wherein the classifying comprises:
classifying the identified events into larger events and smaller events, based on the energy magnitude of the identified events (abstract; mental processes; judgment, evaluation);
classifying the events determined as larger events into a first set of predetermined sub-categories associated with the devices, comprising at least a predetermined sub-category associated with the smaller devices (abstract; mental processes; judgment, evaluation); and
classifying the energy consumption data, received from electricity meters and associated with the events determined as smaller events (abstract; mental processes; judgment, evaluation); and
(abstract; mental processes; judgment, evaluation),
into a second set of predetermined sub-categories associated with the smaller devices (abstract; mental processes; judgment, evaluation); and
associating a proportion of the received energy consumption data to respective predetermined categories associated with the devices, based on the classification in the sub-categories (abstract; mathematical concepts; mathematical calculations). 

2. The method of claim 1, wherein the context information about the property is (Examiner considers the entirety of this claim to recite nonfunctional printed matter; in the event Applicant disagrees, Examiner believes these limitations merely recite further details of abstract ideas of claim 1) at least one of:
information about the property; and
information about the environment of the property, wherein the information about the property comprises at least one of:
information about a location of the property, such as a ZIP code, a postal code, GPS coordinates or an address;
information about a fuel type of the property, such as electricity, qas, both or none;
information about a profile of the property, such as a fuel type for cooking in the property, a fuel type for heating or cooling the property, and a fuel type for hot water in the property;
electricity and/or gas information about the property, such as the line voltage in at least part of the property or data from dedicated sensors or devices configured to monitor energy consumption and/or operation of one or more devices; and

information about clients associated with the property, such as number of clients, and location of the clients, and wherein the information about the environment of the property comprises at least one of:
time of the day, period of the year, one or more weather readings, a temperature associated with the outside temperature of the property and/or sun radiation and/or cloud coverage in relation to the property. 

5.  The method of claim 1, wherein the receiving of the energy consumption data further comprises:
periodically receiving readings from the electricity and/or gas meters (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality); or
receiving real-time or near real-time readings (supra). 

6.  The method of claim 5, wherein the period for receiving the readings is of the order of:
one hour, such as every hour or half hour, or of the order of a minute, such as every ten minutes, two minutes or minute, or of the order of a second, such as every 30 seconds, 10 seconds or a second (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality). 


a year, such as a year or a half year, or of the order of a month, such as 1 month or a half month, or of the order of a day, such as a 7 days, a day or a half day (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality). 


17.  The method of claims 1, wherein the classifying of the events determined as larger events into a first set of predetermined sub-categories comprises:
using a first classifier using at least one of a Support Vector Machine, a k nearest neighbours (k-NN) technique, Bayesian inference and/or a vector classifier using model- based clustering and expectation-maximization in an n-dimensional space (abstract; mathematical concepts; mathematical calculations). 

18.  The method of claim 17, wherein the vector classifier using expectation-maximization in an n-dimensional space is based on a first set of predetermined assumptions, wherein the n-dimensions comprise (abstract; merely specifies further details of abstract ideas in claim 17) at least one of:
time of the event,
energy magnitude of the event,
duration of the event,
fuel type of the event, and/or
likelihood of the event being a heating or a cooling event. 

(does not integrate into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality) at least one of:
Smaller Appliances,
Larger Appliances,
Heating,
Cooling,
Cooking, and/or
Hot Water. 

22.  The method of claims 1, wherein the classifying of the energy consumption data into a second set of predetermined sub- categories comprises:
using a second classifier using at least one of a Support Vector Machine, Bayesian inference and/or a vector classifier using expectation-maximization in an n- dimensional space (abstract; mathematical concepts; mathematical calculations). 
23.  The method of claim 22, wherein the vector classifier using expectation-maximization in an n-dimensional space is based on a second set of predetermined assumptions (abstract; mathematical concepts; mathematical calculations). 
24.  The method of claim 23, the second vector classifier classifies the energy consumption data in an n-dimensional space,
wherein the n-dimensions comprise (abstract; further details of mathematical concepts; mathematical calculations) at least one of:

energy magnitude of the event
likelihood of the event being a lighting event. 

26. CURRENTLY AMENDED) The method of claims 1, wherein the second set of sub-categories comprises at least one (does not integrate into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality) of:
Baseload, such as fridge;
Entertainment, and/or
Lighting. 

29.  The method of claime 1, wherein the predetermined categories associated with the devices comprise (does not integrate into a practical application because generally linking the use of the judicial exception to a particular technological environment or field of use; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality), at least one of:
Appliances,
Cooking,
Heating,
Cooling,
Hot Water,
Entertainment, and/or


30.  The method of claim 29, wherein the associating of the proportion to the predetermined category Appliances comprises:
summing the energy consumptions corresponding to the sub-categories associated with the larger devices, the smaller devices and a baseload in the received energy consumption data (abstract; mathematical concepts; mathematical calculations). 


31.  The method of claim 1, further comprising outputting information associated with the associating, such as a breakdown associated with billing data or a warning (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality). 
32.  The method of claim 2, comprising receiving context information about the devices based on history of browsing and/or usage of devices associated with users associated with the property (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality). 
33.  A computer readable medium comprising software code adapted, when executed on a data processing apparatus, to perform a method as set out in claims 1 (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because merely appends well-understood, routine, and conventional activities, previously known in the industry, and specified at a high level of generality).


Regarding claim 35, see the foregoing rejection of claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 26, 29, 35  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetty et al. (2011/ 0302125).
Regarding claim 1, Shetty et al. disclose a method comprising:
Receiving (see paragraph 18), at least hourly and over a predetermined monitoring period of time of at least one half day, energy consumption data from one or more electricity and/or gas meters associated with a property comprising one or more devices comprising larger devices and/or smaller devices (see paragraphs 18, 21-22, 41, and 55);
receiving context information data about the property (see paragraph 21);
(see paragraph 25);
identifying one or more events associated with the devices, based on the determined variations, by matching one or more positive variations with one or more negative variations (see paragraphs 17 and 21);
classifying the identified events into predetermined sub-categories associated with the devices, based on the energy consumption data and the context information data (see paragraphs 23 and 25 et seq.);
wherein the classifying comprises:
classifying the identified events into larger events and smaller events, based on the energy magnitude of the identified events (supra);
classifying the events determined as larger events into a first set of predetermined sub-categories associated with the devices, comprising at least a predetermined sub-category associated with the smaller devices (supra); and
classifying the energy consumption data, received from electricity meters and associated with
the events determined as smaller events (supra); and
the larger events classified into the predetermined sub-category associated with the smaller devices (supra),
into a second set of predetermined sub-categories associated with the smaller devices; and
(supra). 

Regarding claim 2, Shetty et al. disclose the method of claim 1, wherein the context information about the property is at least one of:
information about the property (see paragraphs 21 and 41); and
information about the environment of the property, wherein the information about the property comprises at least one of:
information about a location of the property, such as a ZIP code, a postal code, GPS coordinates or an address (see paragraphs 21 and 41);
information about a fuel type of the property, such as electricity, qas, both or none;
information about a profile of the property, such as a fuel type for cooking in the property, a fuel type for heating or cooling the property, and a fuel type for hot water in the property;
electricity and/or gas information about the property, such as the line voltage in at least part of the property or data from dedicated sensors or devices configured to monitor energy consumption and/or operation of one or more devices; and
information about the devices, such as the type of the devices and the mode of operation of the devices; and
information about clients associated with the property, such as number of clients, and location of the clients, and wherein the information about the environment of the property comprises at least one of:
time of the day (see paragraph 21), period of the year, one or more weather readings, a temperature associated with the outside temperature of the property and/or sun radiation and/or cloud coverage in relation to the property. 

Regarding claim 5, Shetty et al. disclose the method of claim 1, wherein the receiving of the energy consumption data further comprises:
periodically receiving readings from the electricity and/or gas meters (see paragraph 18); or
receiving real-time or near real-time readings. 
Regarding claim 6, Shetty et al. disclose the method of claim 5, wherein the period for receiving the readings is of the order of (see paragraphs 18, 21-22, 41, and 55):
one hour, such as every hour or half hour, or of the order of
a minute, such as every ten minutes, two minutes or minute, or of the order of
a second, such as every 30 seconds, 10 seconds or a second. 
Regarding claim 7, Shetty et al. disclose the method of claims 1, the predetermined monitoring period of time is of the order of (see paragraphs 18, 21-22, 41, and 55):
a year, such as a year or a half year, or of the order of
a month, such as 1 month or a half month, or of the order of
a day, such as a 7 days, a day or a half day. 

Regarding claim 26, Shetty et al. disclose the method of claims 1, wherein the second set of sub-categories comprises at least one of (see paragraphs 26 and 25):
Baseload, such as fridge;
Entertainment, and/or
Lighting. 
Regarding claim 29, Shetty et al. disclose the method of claim 1, wherein the predetermined categories associated with the devices comprise, at least one of (see paragraphs 23 and 25):
Appliances,

Heating,
Cooling,
Hot Water,
Entertainment, and/or
Lighting. 

Regarding claim 35, see the foregoing rejection of claim 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852